Citation Nr: 1725087	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial increased rating for major depressive disorder (MDD) rated as 30 percent disabling prior to January 16, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to January 16, 2013.

3.  Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, prior to January 16, 2013.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

By a March 2016 decision, the Board, in part, denied an increased disability rating in excess of 30 percent for MDD prior to January 16, 2013, and granted an increased disability rating of 70 percent, but no higher, effective January 16, 2013.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Partial Remand (JMPR) was submitted in October 2016; and in October 2016, the Court issued an Order granting the JMPR.  The Court vacated that portion of the March 2016 Board decision that denied entitlement to an increased disability rating in excess of 30 percent for MDD prior to January 16, 2013; declined to refer the Veteran's claims for consideration for an extraschedular disability rating; and that declined to adjudicate entitlement to a TDIU prior to June 23, 2015.  The matter was remanded to the Board for readjudication consistent with the motion. 

The Board notes that in May 2017, the Veteran submitted a notice of disagreement (NOD) to a May 2016 rating decision granting entitlement to a TDIU effective January 16, 2013.  That rating decision implemented the March 2016 Board decision, which, as discussed above, has been vacated, in part, by the Court and remanded to the Board for readjudication consistent with the motion, to include the issue of entitlement to a TDIU prior to January 16, 2013.  This situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Accordingly, Manlincon is not applicable at this time.

The Court has held that a claim for a TDIU is an element of a claim for a higher initial rating or increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  For the reasons indicated below, the Board finds that the issue of entitlement to a TDIU has been raised as part and parcel of the claim for an initial increased rating higher than 30 percent for MDD prior to January 16, 2013.  The Board notes that the Veteran is now in receipt of a TDIU from January 16, 2013.  See May 2016 rating decision.  Therefore, the Board must consider the Veteran's entitlement to a TDIU prior to January 16, 2013, beginning on the effective date of the grant of service connection for MDD and assignment of the initial 30 percent rating, September 16, 2008.

Finally, the Board notes that in May 2017, the Veteran also submitted a timely NOD with the May 2016 RO decision regarding entitlement to Dependents' Educational Assistance (DEA) established from January 16, 2013.  See 38 C.F.R. § 20.201 (2016).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2016).  A statement of the case (SOC) has not been issued and the matter must be remanded for the originating agency to provide the Veteran with one.  See Manlincon, 12 Vet. App. 238, 240-41 (1999).  As such, the issue of entitlement to an earlier effective date prior to January 16, 2013 for the grant of DEA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's MDD have more nearly approximated occupational and social impairment with deficiencies in most areas prior to January 16, 2013, but it has not more nearly approximated total occupational and social impairment at any time during the appeal period.

2.  From September 16, 2008 through January 16, 2013, the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent prior to January 16, 2013, for MDD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2016).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU from September 16, 2008 through January 16, 2013, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the disability ratings assigned by VA the June 2009 rating decision which, in part, granted service connection for MDD.  Once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  The Veteran's VA treatment records, Social Security Administration Records, private treatment records, VA medical examinations, and VA fee based medical examinations were obtained.  The Veteran received mental disorders evaluations on March 2009 and June 2015.  The record does not reflect that these examinations were inadequate for rating purposes for the Veteran's claim of major depression.  The Board finds these examinations to be adequate for rating purposes as they are based upon consideration of the Veteran's prior medical history and examinations, they describe his disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

For the foregoing reasons, VA's duty to assist has been met.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.   	 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Prior to January 16, 2013

In June 2009, the Veteran's major depressive disorder was evaluated as 30 percent disabling effective September 16, 2008 under the General Rating Formula for Mental Disorders.  

Under that Formula, a 50 percent disability rating is warranted when the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2016).

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2016). The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 
GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

In October 2008, the Veteran filed a statement where he claimed to be suffering depression as a disability secondary to his back pain.

In January 2009, the Veteran filed a statement where he explained that his pain had him suffering from depression.  He stated that he had only realized through therapy how depressed he was and had attempted suicide.  He had trouble understanding the depth of the depression, as he was not a therapist, but he knew how he felt.

The Veteran underwent a VA fee-based psychological examination in February 2009.  The Veteran reported current symptoms of depression such as depressed mood, intermittent sleep difficulties, irritability, chronic suicidal ideation (without intent or plan), low self-worth, and mood lability.  He also had a remote history of more serious depressive episodes including more pressing suicidality which culminated in a near-attempt approximately five years before.  As he became increasingly physically disabled, the Veteran struggled with confidence and was unable to participate in the leisure and stress-reducing activities he had once enjoyed.  He reported the current symptoms were constant.  He reported that he struggled to maintain self-esteem and relationships outside of structured settings and, intermittently, with getting out of bed. 

The Veteran reported he had trouble sleeping chronically which was described as intermittent waking.  The Veteran had been unemployed since 2001.  While working, his relationships with supervisors and co-workers were fair.  At work, he suffered irritability secondary to depression and headaches and chronic back pain.  The Veteran had a poor relationship with his father and a good relationship with his mother.  He also had three siblings with whom he had good relationships even though records indicated a history of physical and sexual abuse between brothers and sexual abuse between the Veteran and his sister.  The Veteran was single but had two sons aged 19 and 16 who were product of two significant relationships.  He had good relationships with his sons.  The Veteran was and had been the primary caretaker of his 16 year old son for the past 5 years.  The Veteran had intermittent inability to get out of bed since he developed his mental condition.  The Veteran struggled to maintain relationships outside of formally organized settings (e.g., fellowships), though the relationships he shared in the groups were reportedly deep and satisfying.  He was not currently working and had been receiving disability for approximately seven to eight years.  The disability was secondary to chronic pain from back injuries. 

Upon an examination of his mental status the examiner noted the Veteran was a reliable historian.  Orientation was within normal limits, his appearance, hygiene and behavior were appropriate.  He maintained good eye contact during the exam.  An affect and mood examination showed mood swings ranging from joyful to tearful and he was congruent and relatively labile with relationship to affect and mood.  The Veteran reported impaired impulse control, some unprovoked irritability and periods of near violence.  Communication, speech and concentration were within normal limits.  Panic attacks were absent.  There was no suspiciousness or delusional history present.  At the time of examination there was no delusion observed.  There was no hallucination history presented and at the time of examination there was no hallucination observed.  Obsessional rituals were absent, thought processes were appropriate.  He was able to read and understand directions.  He did not have slowness of thought nor did he appear confused.  Judgment was not impaired.  Abstract thinking was normal.  Memory was within normal limits, suicidal ideation was chronically present though he denied intent or plan other than the incident five years before.  The Veteran had no homicidal ideation. 

The Veteran was diagnosed with depression and had a GAF score of 60, which is indicative of moderate impairment in several areas such as work and social relations.  The examiner remarked that the Veteran occasionally had some interference performing activities of daily living because when the claimant was depressed he reportedly struggled to function (e. g. to get out of bed) and to see himself as an efficacious man.  He had difficulty establishing and maintaining effective work/school and social relationships because of this sense of worthlessness; however, the Veteran exhibited a remarkable ability to use structured settings (e.g., AA, therapy, Christian fellowship) to develop and maintain intimate relationships over time.  The examiner noted that the best description of the claimant's current psychiatric impairment was psychiatric symptoms that were mild or transient but caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  The primary obstacle to his working regularly however was his physical disability.

Psychological therapy notes from February 2009 list the Veteran's recent struggles with chronic pain, its effects on his daily life and his struggles to cope.  By then he decided to end therapy as he was feeling hopeful and good about himself.  He had a GAF score of 80.

In March 2009, the Veteran was contacted by a suicide prevention coordinator.  The Veteran stated he was not suicidal and had not been for some time.

In December 2009, the Veteran filed a statement explaining his daily struggle with the depression brought on by his back pain and how he felt less of a man because of being disabled.  As a consequence, he believed he was physically and mentally incapable of living a normal life.

Based on the evidence of record, the Board finds that a 70 percent disability rating for MDD is warranted for the period prior to January 16, 2013.  As noted above, a 70 percent rating is warranted where there is evidence of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

In the Veteran's case, prior to January 16, 2013, the record reflects recurrent suicidal thoughts, persistent depressed mood, sleep impairment, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control with some unprovoked irritability and periods of near violence.  Although the Veteran did not demonstrate a number of the symptoms listed as examples in the schedular criteria for a 70 percent rating, the Board finds the Veteran's symptoms are of the type, frequency and severity that more closely approximate a 70 percent rating for this time period.  See Mauerhan, 16 Vet. App at 442-43; Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013).

The Board further acknowledges that although the Veteran reported in February 2009 that he decided to end therapy as he was feeling hopeful and good about himself and in March 2009, reported that he was not suicidal and had not been for some time, evidence of record during this time also shows that the Veteran continued to struggle with chronic suicidal ideation and depressed mood, which he believed prevented him from living a normal life.

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted for MDD for the period prior to January 16, 2013.

The Board, however, finds against the assignment of a rating higher than 70 percent for MDD for the period prior to January 16, 2013 as the Veteran's psychiatric symptoms do not result in total occupational and social impairment.  

As noted above, while the Veteran has endorsed suicidal ideation throughout the entire period on appeal, he has not been noted to be in persistent danger of hurting himself or others as he has specifically denied any active suicidal and homicidal ideation, plans, or history of recent attempts.  The Board further notes that while the Veteran reported he had a poor relationship with his father, he reported that he had a good relationship with his mother and his sons.  He also had three siblings with whom he had good relationships.  He also exhibited a remarkable ability to use structured settings (e.g., AA, therapy, Christian fellowship) to develop and maintain intimate relationships over time.  There has been no indication of significant thought impairment, grossly inappropriate behavior, or persistent delusions or hallucinations and at no time during the appeal was the Veteran been found to be disoriented to time or place or unable to perform all daily life functions, including attending to personal hygiene, keeping appointments, and handling finances.  Importantly, no medical professional who evaluated the Veteran found that his psychiatric symptoms resulted in total occupational or social impairment.  

Thus, in totality, the Veteran's psychiatric disability picture reflects significant impairment, but not total social and occupational impairment.  Accordingly, the Board finds that a rating of 70 percent, but no higher, is warranted for the Veteran's MDD prior to January 16, 2013, and the criteria for a rating higher than 70 percent for MDD have not been met at any time during the appeal period.

The preponderance of the evidence thus reflects that the Veteran had neither the types of symptoms nor overall level of impairment that more nearly approximated the total occupational and social impairment required for a 100 percent rating.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

III. Extraschedular Consideration 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321 (b)(1) (2016), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria specifically contemplate the Veteran's psychiatric disability.  When evaluating psychiatric disabilities, the schedular criteria expressly contemplates any symptoms that stem from the psychiatric disability in question and rate the disability based on the level of social and occupational impairment that results from the symptoms.  Therefore, by definition, all of the symptoms caused by the Veteran's psychiatric disability are contemplated by the schedular rating criteria.  The assigned schedular evaluations are adequate and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted as the Board is granting TDIU in the decision below prior to January 16, 2013.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU (as explained in detail below), there is no "gap" to fill by § 3.321(b) and an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.

IV. Entitlement to a TDIU from September 16, 2008 to January 16, 2013

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age. 38 C.F.R. §§ 3.341(a), 4.16(a).  A "schedular TDIU" can be assigned if the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).    However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, an "extraschedular TDIU" can be assigned.  C.F.R. § 4.16(b).  If such facts are present, the case should be submitted to the Director, Compensation Service for extraschedular TDIU consideration. C.F.R. § 4.16(b). 

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993); 38 C.F.R. §§ 3.341(a), 4.16(a).  VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91.  Thus, the criteria include a subjective standard.  VA's General Counsel further observed that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id.  

The Veteran asserts that he cannot work, in part, due to his service-connected MDD.  The Veteran's service-connected disabilities are MDD associated with degenerative arthritis of lumbar spine; degenerative arthritis of lumbar spine; sciatic radiculopathy, right lower extremity associated with degenerative arthritis of lumbar spine; and sciatic radiculopathy, left lower extremity associated with degenerative arthritis of lumbar spine.

As explained, a TDIU may be awarded on either a schedular basis or an extra-schedular basis.  As decided herein, the Board assigns a 70 percent rating for MDD for the period prior to January 16, 2013.  Thus, the Veteran has met the schedular criteria for the period prior to January 16, 2013.  The Board will consider whether a TDIU is warranted for the rating period on appeal prior to January 16, 2013.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran has reported that he has been unemployed since February 2002.  See January 2017 VA Form 21-8940.  However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

SSA records indicate that the Veteran was awarded disability benefits for affective disorders and disorders of the back as of April 2004.  

Upon VA examination in December 2008 of the Veteran's back condition, he was diagnosed with degenerative arthritis of the lumbar spine.  The Veteran reported that his pain increased with bending, sitting for over 15 minutes, walking a block, and standing for a few minutes.  The examiner indicated that for ambulation, the Veteran required a cane and that he used it for stabilization and to reduce pain.  He reported his functional impairment as being severely limited in activities and not being able to do anything about his home.  He further reported being unable to shop, carry things, or make his bed.  The examiner wrote that the effect of the Veteran's back condition on his usual occupation was that he was unable to "work, lift, stand, sit, or carry bundles."

In February 2009, the Veteran was afforded a VA examination for an evaluation of functional impairment due to his MDD and his service-connected lumbar spine disability.  The Veteran reported that his highest level of education obtained before his military service was high school.  He related that he did not continue his education after he left service.  The Veteran reported that he was unable to work (i.e. to stand or sit for long periods of time or to carry material).  He further reported that since leaving service, he worked continuously as a heavy equipment operator prior to 1999 and as a trucker until 2001.  The Veteran stated that since 2001, he had been unemployed and receiving disability.  He reported that he suffered irritability at work secondary to, in part, his depression and chronic back pain.  He further related that since he developed his mental condition, there had been major changes in his daily activities, such as an intermittent inability to get out of bed.  The Veteran stated that he was not currently working and had been receiving disability for approximately seven to eight years due to his back disability.  The examiner indicated that the Veteran had difficulty establishing effective work/school and social relationships because of a sense of worthlessness; however, he exhibited a remarkable ability to use structured settings (e.g. AA, therapy, Christian fellowship) to develop and maintain intimate relationships over time.  The examiner stated that the best description of the Veteran's current psychiatric impairment was that his symptoms were mild or transient, but caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  The primary obstacle to the Veteran working regularly was his physical disability.

In a December 2009 statement, the Veteran wrote that he had not been able to do much of anything for quite some time due to his back pain.  He described having a daily struggle with his depression brought on by his back pain.  He stated that he was mentally and physically incapable of living his normal life due to his disabilities.

The Veteran's January 2017 VA Form 21-8940 shows that he last worked as a truck driver from June 1997 through February 2002.  He noted that his highest level of education was 12th grade and he denied having any other education or training before he was too disabled to work and since he became too disabled to work. 

In light of the October 2016 Joint Motion, and in light of the Court's holding in Rice, the Board finds that, considering the record as a whole, and after resolving reasonable doubt in favor of the Veteran, that entitlement to a TDIU arose prior to January 16, 2013.  

Given the significant impact of the service-connected disabilities on the Veteran's ability to perform physical tasks that would likely be required for the type of employment for which he would be qualified given his background as a heavy equipment operator and a truck driver with a high school education, and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU prior to January 16, 2013 is warranted.  The evidence demonstrates that the Veteran had considerable occupational impairment due to his service-connected MDD and lumbar spine disability from September 16, 2008 to January 16, 2013.  Moreover, the Veteran does not have education or training beyond his high school diploma, was previously employed as a heavy equipment operator and truck driver, and has been unable to maintain employment since at least 2002 due to the impact of his service-connected disabilities.  The evidence is thus at least evenly balanced as to whether the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment from September 16, 2008 to January 16, 2013.  Resolving reasonable doubt in favor of the Veteran, entitlement to a TDIU for this time period is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial increased rating of 70 percent, but no higher, for MDD prior to January 16, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU from September 16, 2008 to January 16, 2013 is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

As noted above in the Introduction, in a May 2016 rating decision, the RO, in part granted DEA, effective January 16, 2013.  In May 2017, the Veteran submitted a timely VA Form 21-0958, Notice of Disagreement, with the May 2016 rating decision regarding the effective date awarded for the award of DEA.  The RO has not yet issued the Veteran a SOC and must do so on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC addressing the claim of entitlement to an earlier effective date for the grant of DEA.

2. Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a SOC addressing the claim of entitlement to an earlier effective date for the grant of DEA and provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


